DETAILED ACTION
Allowable Subject Matter
1.	Claims 1, 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a method of playing sudoku comprising the limitations required by independent claims 1 and 6.  Specifically, the broader independent claim 1 requires nine sets of large and smaller playing pieces comprising a labeled number corresponding to a color. Small playing pieces are placed on a sudoku board to signify a possible solution. When a solution is confirmed, each large playing piece is placed over a small playing piece of a corresponding number and color, wherein the large playing piece comprises an aperture on an underside configured to receive each small playing piece.  This arrangement enables improved Sudoku play as potential solutions can be continuously tried without constant erasing or cluttering of the game board required by a pen. Moreover, the correct solutions are readily apparent due to the color and structure of the large and small piece.  One having ordinary skill in the art would not have found it obvious to modify a traditional sudoku in the manner as claimed without the aid of applicant's specification.  Regarding 35 USC 101, the claims are patent eligible subject matter at least in view of the non-traditional game pieces. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Kriger (US Pub. No. 2008/0054562) and Denoual (US Pat. No. 6,394,455).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711